PER CURIAM
Ralph Harbit ("Appellant") appeals from the trial court's judgment following a jury trial convicting him of statutory rape in the first degree, in violation of Section 566.032 (RSMo. 2000 ), and child molestation in the first degree, in violation of Section 566.067. Appellant was sentenced to 45 years' imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).